

	

		III

		109th CONGRESS

		2d Session

		S. RES. 413

		IN THE SENATE OF THE UNITED STATES

		

			March 29, 2006

			Mr. Allen (for himself

			 and Mr. Warner) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Commending the Virginia Wesleyan College

		  Marlins men’s basketball team for winning the 2006 National Collegiate Athletic

		  Association Division III National Basketball Championship.

	

	

		Whereas the students, alumni, faculty, and supporters of

			 Virginia Wesleyan College are to be congratulated for their commitment to and

			 pride in the Virginia Wesleyan Marlins National Champion men’s basketball

			 team;

		Whereas the National Collegiate Athletic Association

			 (NCAA) championship game against the Wittenberg University Tigers concluded a

			 28 game winning streak for the Virginia Wesleyan Marlins, the longest in the

			 nation, resulting in an impressive record of 30–3;

		Whereas the Virginia Wesleyan Marlins won the 2005 NCAA

			 Division III National Basketball Championship with an outstanding second half

			 when junior forward Brandon Adair made two free throws to tie the game at 56

			 with 49 seconds to play, allowing sophomore guard Ton Ton Balenga to score the

			 final points with less than three seconds to play, giving Virginia Wesleyan the

			 59–56 victory;

		Whereas the Virginia Wesleyan Marlins added the Division

			 III title to consecutive Old Dominion Athletic Conference titles;

		Whereas every player on the Virginia Wesleyan basketball

			 team—Ken Cizek, D'Juan Tucker, Thomas Sumpter, Tory Green, Terrell Dixon,

			 Marques Fitch, Ari’ Paschal, Ton Ton Balenga, Brandon Adair, Rodney Young,

			 Tyler Fantin, Devven Miller, Norman Hassell, Matt Towell, Zac Green, Travis

			 Klink, and Marcus Riley—contributed to the team’s success in this impressive

			 championship season;

		Whereas the Marlins outstanding, creative and motivational

			 basketball Head Coach David Macedo was named the 2006 D3hoops.com Coach of the

			 Year, and has had a successful six year tenure as Virginia Wesleyan’s head

			 coach, with a record of 124–45; and

		Whereas Assistant Coaches David Doino and Brad Dunleavy

			 deserve high commendation for their strong leadership of, and superb coaching

			 support to, the Virginia Wesleyan College Marlins men’s basketball team: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)congratulates the

			 Virginia Wesleyan College Marlins men’s basketball team for winning the 2006

			 National Collegiate Athletic Association Division III, National

			 Championship;

			(2)recognizes the

			 achievements of Head Coach David Macedo, Assistant Coaches David Doino and Brad

			 Dunleavy, and all the team’s players; and

			(3)directs the

			 Secretary of the Senate to transmit an enrolled copy of this resolution to

			 David Macedo, Head Coach of the National Champion Virginia Wesleyan College

			 Marlins and a copy to the Virginia Wesleyan President William T. Greer,

			 Jr.

			

